ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-238, concluding that as a matter of final discipline pursuant to Rule 1:20-13, ABAD A. PEREZ of JERSEY CITY, who was admitted to the bar of this State in 1987, should be disciplined based on respondent’s guilty plea in the Superior Court of Jersey, Law Division, to false swearing, in violation of N.J.S.A. 2C:28-2a (fourth degree), which violates RPC 8.4(b) (committing criminal act that reflects adversely on honesty, trustworthiness and fitness as a lawyer), and good cause appearing;
It is ORDERED that ABAD A. PEREZ is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 4, 2008; and it is further
*484ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RFC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.